The opinion of the court was delivered by
Mr. Justice Pope.
Theodore Windhorn departed this life intestate on the 6th day of June, 1891, possessed of a tract of land containing 141 acres, about six miles from the city of Columbia, and six horses, nine vehicles, and other things pertaining to a livery stable, in which business the deceased was engaged at the time of his death. The plaintiff, at the instance of the widow of intestate, had himself appointed to the office of administrator of the personal estate, and possessed himself thereof on the 25th day of June, 1891. The intestate was survived by his widow, the defendant, Amanda J. Windhorn, a sister, and a nephew, as his only heirs at law and next of kin. The plaintiff found the livery stable of his intestate without food to feed the horses and with no one to care for the same, in a stable rented from another. On his call for creditors, he found that one of the creditors held a mortgage on the 141 acres of land belonging to intestate for the sum of $500 and some interest. He himself held claims for more than $400, and there were others besides. In fine, his intestate had died insolvent. He bought food to feed the stock, hired help to care for the same, and paid rent on the stables occupied as a stand by the intestate when he died. The plaintiff applied to the probate judge for Richland County for leave to sell the horses at public or private sale; and an order was passed by such judge therefor.
On the 5th day of October, 1891, he exhibited his complaint in the Court of Common Pleas for Richland County against all the heirs at law of deceased and the holder of the only lien on *421his real estate as parties defendant. On the 5th of November, 1891, Judge Aldrich passed an order, which was consented to by every heir at law and the creditor who held the aforesaid lien, by which the plaintiff was authorized to turn over to the widow, Amanda J. Windborn, on account of her homestead, one horse or one horse and a carriage. The plaintiff still conducted the business of the livery stable, using alone in such business the property of his intestate, until about the close of the year 1891. We found that he sold one horse in July and one in November, 1891, and that he attempted to sell the balance of the property on the 12th December, 1891, but, on account of the severity of the times, all of the property could not be sold at remunerative prices, and some of it was withdrawn from sale after offered by the auctioneer. In 1892, about April, he turned over two other horses and a surry, with its harness, to the widow on further account of her homestead. Notwithstanding the fact that the widow, the defendant, Amanda J. Windhorn, had appeared, by her attorney in this action, in November, 1891, yet her answer was not filed until September, 1892. In her answer she set up a claim to the homestead, but acquiesced in the prayer of plaintiff’s complaint, which was that he might be ordered to sell the personal property, and account therefor in this action. In November, 1892, Judge Wallace passed a consent order in the action, validating the turning over of the three horses, valued in the aggregate at $225, to the widow as her homestead, and directing a sale by the master of the land in question, and directing the master to advertise for claims against the estate of the intestate, pass upon the account of the administrator, &c. When the land was sold by the master, its proceeds paid the costs and the debt it was intended to secure.
When the master had the parties before him for an accounting touching the actings and the doings of the plaintiff as administrator, his accounts showed that he had paid out the whole estate except $14.37 in the course of his administration, leaving still due the counsel fees to his attorneys, and a balance of $275 to the widow on account of her homestead, while his own claims and those of others, in like plight with himself, were left with*422out any payment at all. When his accounts as said administrator were examined, it was discovered that the food of the horses and the hire of persons to take care of them, as well as rent for the stables, had exhausted the estate. Wo creditors complained at this unexpected turn in the affairs of the estate; but the widow, on account of the unpaid balance of her claim of exemption of personal property, has assailed the actings and doings of said plaintiff most vigorously — not his want of good faith, or that his accounts are not accurately made as to his receipts and disbursements, but solely because, as she views it, it was his duty to pay her balance of $275. All these matters came on to be considered by his honor, Judge Fraser, on the equity side of the Court of Common Pleas, at the spring term, 1894, of said court for Richland, and on the 8th day of May, 1894, he filed his decree, wherein he held that the plaintiff was not liable to the widow for the amount of the homestead which has not been paid. His decree will be set out in the report of the cause. To this decree the defendant, Amanda J. Windhorn, has appealed to this court upon seventeen grounds, which will also be set out in the report of the case.
1 It is certainly the duty of an administrator to take care of all perishable property of which the intestate died as owner and possessor. Indeed, by law its ownership is devolved upon him. This care includes seeing that the horses are housed, fed and cared for, and that such property as carriages shall be under a roof, so as to be free from the effects of exposure to the sun and rain. But the greater the expense, usually the quicker should the administrator move to have a sale, though the latter should be governed by business principles. It is no part of an administrator’s business, as such, to run a mercantile establishment, or, for that matter, a livery stable, if his intestate died, leaving either one or the other of such establishments, that passed into the hands of his administrator. We desire to speak emphatically upon this point. It is too dangerous a custom for this court to sanction. In the case at bar, no distributee or creditor of the intestate complains of this administrator. Does it lie in the power of this defendant to complain of the plaintiff because he had not paid her the *423balance of her exemption of $500 of the personal property belonging to her husband's estate, under the circumstances of this case? She is now in the Court of Equity and must be controlled by its principles. Under the laws of this State, it was in her power to require that this property should be set apart to her. Under the law, it was no part of the duty of the administrator to set it apart to her.
Therefore, to begin with, we have this defendant appellant clothed with a legal right and legal process requisite to the enforcement of this right. On the contrary, the plaintiff owed the defendant no such duty under the law, and under the law was clothed with no process to set apart this exemption to her. This plaintiff promptly brought his action in the court of the country to settle the estate of his intestate. The appellant was made a party to such action, and yet, for nearly one year, she did not even answer the complaint setting up her rights. Before she did answer, all the harm had been done, the estate had been spent. How was it spent? Not in buying more horses and more vehicles; not in renting additional stables, but, purely and simply, the six horses “ate their heads off,” as the popular phrase states it; the cost of their food, stabling and care exhausted the estate. This result would not have obtained if the appellant had taken the three horses, that she afterwards obtained on account of her exemption, promptly upon the accrual of her right, but she waited until the expenses of feeding, stabling and care of the same three horses she received had exhausted more than the amount of balance due her. We have examined the accounts of the administrator, and the foregoing facts appear therein.
Wherever these exceptions refer to the findings of fact of the Circuit Judge, we find there is testimony in the “Case” sustaining such findings, and under the well settled rule of law governing such matters, we would not overrule the Circuit Judge. Wherever the exceptions relate to alleged errors in the conclusions of law by the Circuit Judge, our foregoing observations fully answer them.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.